Beck, Presiding Justice.
The amendment to the plaintiffs’ petition, filed after the judgment which this court, rendered (Smith v. Scarborough, 182 Ga. 157, 185 S. E. 105), and before that judgment was made the judgment of the trial court, did not in any material or substantial particular change the character of that petition. This being so, the question now presented, so far as it relates to the controversy between the plaintiffs and the defendant who demurred to their petition, is the same as that which this court has already passed upon and adjudicated. Byrom v. Gunn, 111 Ga. 805 (35 S. E. 649).

Judgment affirmed.


All the Justices concur, except Bell, J., who dissents.